Citation Nr: 9929295	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-11 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to service connection for depression and 
anxiety as secondary to service-connected bilateral knee 
disabilities.

3.  Entitlement to an increased rating for a status post 
right knee medial meniscectomy, currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased rating for left knee 
chondromalacia with posterior horn medial meniscus tear, 
currently evaluated as 10 percent disabling.
 
5.  Entitlement to a total compensation rating based on 
individual unemployability due to service-connected 
disability.
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from June 1973 to 
September 1992.

This matter arises from November 1995, November 1997, and 
March 1998 rating decisions from the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  
The case has been referred to the Board of Veterans' Appeals 
(Board) for resolution.  The Board notes that in November 
1997, the veteran requested service connection for depression 
and anxiety as secondary to his service-connected knee 
disability.  The RO considered this claim as part of the 
veteran's application to reopen a claim for service 
connection for a psychiatric disorder and adjudicated it 
accordingly.  This claim has not been properly adjudicated as 
an initial claim for secondary service connection.  The issue 
is addressed in the remand part of this decision. 

The Board also notes that the veteran had requested a Travel 
Board Hearing which had been scheduled for July 1999.  He 
submitted a written cancellation of his request in May and 
July 1999.  Therefore, the Board will proceed based on the 
record as it currently stands.  


FINDINGS OF FACT

1.  A May 1993 RO decision denied service connection for a 
psychiatric disorder on the basis that the veteran had no 
diagnosed chronic psychiatric disorder that was related to 
service; the veteran failed to substantively appeal that 
decision.  

2.  In May 1994, the veteran requested that his claim for 
service connection for a psychiatric disorder be reopened.

3.  A July 1998 RO decision found that the veteran had failed 
to submit new and material evidence to reopen his claim for 
service connection for a nervous condition; he perfected an 
appeal of this decision in August 1998. 

4.  Evidence received subsequent to the May 1993 RO decision 
is not cumulative of previously considered evidence, is 
probative of the issue at hand, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a psychiatric disorder.

5.  The claim for service connection for a psychiatric 
disorder is plausible.


CONCLUSIONS OF LAW

1.  The May 1993 rating decision denying service connection 
for a psychological condition is final; evidence submitted 
since that date is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.104, 3.156(a), 20.302 (1999).

2.  The veteran's claim for service connection for a 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that during the 
pendency of this appeal, the United States Court of Appeals 
for the Federal Circuit (Court) issued a decision which 
overruled previous caselaw and affected the standard of 
review regarding the submission of new and material evidence 
pursuant to 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156 (1999).  
Hodge v. West 155 F.3d 1356 (Fed. Cir. 1998).  The United 
States Court of Appeals for Veterans Claims further 
interpreted the Court's holding in two recent decisions, 
Winters v. West, 12 Vet.App. 203 (1999); and Elkins v. West, 
12 Vet. App. 209 (1999).  The statement of the case issued to 
the veteran in August 1998 recited the law according to the 
previous caselaw.  However, although the RO did not consider 
the veteran's request to reopen his claim under the current 
caselaw, the Board finds that there has been no prejudice to 
the veteran that would warrant a remand pursuant to Bernard 
v. Brown, 4 Vet. App. 384 (1993).  That is, in light of the 
foregoing favorable decision, to return the case to the RO to 
cure a deficiency in the supplemental statement of the case 
would not change the current analysis as provided by the 
Board.  See Winters 12 Vet. App. 203; VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92); 57 Fed.Reg. 49,747 (1992).  The Board 
concludes, therefore, that the veteran's procedural rights 
have not been abridged by this omission and will proceed 
accordingly with appellate review.  See Bernard v Brown, 4 
Vet. App. at 393. 

In September 1992, the veteran claimed service connection for 
a psychiatric disorder based upon his treatment during 
service.  The RO denied the claim in May 1993.  The evidence 
before the RO at the time included service medical records 
and an April 1993 VA examination report.  

The service medical records showed referral to a civilian 
psychologist in January 1983 after the veteran sought 
treatment in relationship to his 5 year old son's behavioral 
problems, and an August 1991 referral by his commander for 
mental health evaluation because of "past history."  The 
mental health officer noted an Axis I diagnosis of alcohol 
dependence in remission and a history of adjustment disorder, 
marital problems, resolved.  A periodic evaluation in April 
1985 was negative for psychiatric abnormalities.  A physical 
evaluation prior to a Medical Evaluation Board (MEB) for the 
veteran's knee problems noted a history of psychiatric 
hospitalization for 30 days in 1983.  

The April 1993 VA examination report showed no Axis I 
diagnosis.  The examiner noted that although the veteran had 
reported a "possible previous diagnosis of 'borderline 
schizophrenia', I do not appreciate the presence of any major 
mental illness by his history or clinical presentation at 
this time."  The RO denied the veteran's claim as there was 
no chronic psychiatric disorder diagnosed that was related to 
service.  The veteran failed to appeal that determination, 
which is final.  

In May 1994, the veteran requested that his claim be 
reopened.  In November 1997, he submitted a claim for service 
connection for depression and anxiety due to his service-
connected knee disabilities.  The RO construed this as a 
request to reopen the psychiatric disorder claim.  In July 
1998 the RO found that the veteran had failed to submit new 
and material evidence to reopen his claim for service 
connection for a psychiatric disorder.  The RO failed to 
address the issue of service connection on a secondary basis.  
The veteran substantively appealed the RO's decision in a 
timely manner.  Applicable law provides that a claim which is 
the subject of a prior final decision may be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108.  

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Winters v. West, 12 
Vet. App. 203, 205-206 (1999); and Elkins v. West, 12 Vet. 
App. 209, 215-218 (1999).  The first step is to determine 
whether new and material evidence has been presented pursuant 
to 38 C.F.R. § 3.156(a).  If so, there must then be a 
determination whether the claim presented is well grounded 
under 38 U.S.C.A. § 5107(a) (West 1991).  If the claim is not 
well grounded, the "adjudication process must come to a 
screeching halt despite reopening because a claim that is not 
well grounded cannot be allowed."  See Winters, 12 Vet. App. 
at 206.  If the claim is well grounded, then the VA must 
ensure that the duty to assist has been fulfilled before 
proceeding to the third step of a merits adjudication.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

In the instant case, in May 1994, subsequent to the final 
decision of May 1993, the veteran submitted two 1991 
statements from Air Force mental health clinicians.  A July 
1991 statement from an Air Force psychologist indicated that 
the veteran had:

[A]n extensive history of 
psychological/medical problems.  He has 
been given a variety of diagnoses 
including, Alcohol Dependence, Adjustment 
Disorder, and Anxiety. . . He has been in 
and out of treatment on a regular basis 
since that time but continues to have 
problems with anxiety and 
hyperventilating.  SSgt Eagan admits to 
problems with anger and depression that 
have not been responsive to treatment.  
Therefore it is my recommendations[sic] 
that he not be granted PRP Clearance."  

The September 1991 Air Force statement is a report of 
psychological evaluation provided by the Chief of Mental 
Health Services.  She reported that the veteran had the 
following Axis I diagnoses: History of alcohol dependence in 
remission; history of adjustment disorder, resolved; history 
of marital problems, resolved.  She stated that because of 
the severity and nature of these problems, SSgt Eagan was not 
cleared for the Personnel Reliability Program and she 
concurred with the decision.  She further noted that the 
veteran was currently without symptoms and was willing to 
seek help should he develop symptoms.  

Applying the aforementioned analysis to the evidence 
submitted by the veteran since the last final rating 
decision, the Board finds that it is new and material because 
it is so significant that it must be considered in order to 
fairly decide the merits of the claim.  The new evidence is 
material to the issue of service connection for a 
psychological disorder because it suggests the possibility of 
a chronic condition that began during service. 

Accordingly, the Board concludes that the submission of 
medical evidence indicating treatment for mental health 
problems during service provides sufficient basis to reopen 
the veteran's claim for entitlement to service connection for 
a psychological disorder and his appeal is granted to this 
extent only.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Hodge, 
155 F.3d at 1359, 1363.

Having reopened the claim, the Board must next determine 
whether it is well grounded.  See Robinette v. Brown, 8 Vet. 
App. 69, 75-6 (1995); Winters, 12 Vet. App. at 206.  If the 
claim is well grounded, then the VA must ensure that the duty 
to assist has been fulfilled before proceeding to the third 
step of a merits adjudication.  See Hodge v. West 155 F.3d 
1356 (Fed. Cir. 1998). 

The Board concludes that the veteran has submitted a well-
grounded claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  That is, the Board finds that the veteran's claim is 
not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to his claim.  
Since the claim is well grounded, then the VA must ensure 
that the duty to assist has been fulfilled before proceeding 
to the third step of a merits adjudication.  See Hodge v. 
West 155 F.3d 1356 (Fed. Cir. 1998).  

In that regard, the Board finds that the duty to assist has 
not been fulfilled and the case must be remanded for 
additional development to meet that requirement.  38 U.S.C.A. 
§ 5107(a).  


ORDER

Having submitted new and material evidence, the claim for 
service connection for a psychiatric disorder is reopened.


REMAND

The veteran has submitted medical evidence of mental health 
treatment during service, and his service medical records 
reflect a January 1983 referral to a civilian psychologist.  
The veteran asserts that he was hospitalized for 30 days for 
psychiatric evaluation during 1983, which is borne out by a 
March 1991 service medical record.  Moreover, he insists that 
his service medical psychological records are not associated 
with the claims file.  As it appears from the record that 
there are additional service medical mental health records 
that have not been obtained, the duty to assist requirement 
necessitates a remand for these records.  In addition, a 
current psychiatric examination should be performed in 
fulfillment of the duty to assist under 38 U.S.C.A. § 
5107(a).  See Hampton v. West, 10 Vet. App. 481, 482-3 
(1997).    

With respect to the claims for increased ratings for the 
knees, the Board is of the opinion that further development 
is required here also.  The veteran had arthroscopic surgery 
in October 1995 and was diagnosed as having a torn meniscus 
in the left knee.  The last VA examination of record for both 
knees is April 1995.  As noted previously, the VA's duty to 
assist includes the duty to conduct a thorough 
contemporaneous medical examination.  Id.  Thus, further 
medical evaluation of both knees is necessary. 

Since a determination with respect to the foregoing claims of 
service connection and increased ratings may have an impact 
upon the veteran's claim for a total compensation rating due 
to individual unemployability (TDIU), appellate review of 
that issue must be deferred.  The Board considers the issues 
to be intertwined to such an extent that the Board may not 
properly proceed with appellate review of the TDIU claim at 
this time pending appropriate action by the RO regarding the 
service connection and increased rating claims.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Therefore, review of the 
TDIU claim will be deferred pending the outcome of the 
current Remand.  
 
Accordingly, as it is the Board's opinion that further 
development is warranted regarding all of the veteran's 
claims, this case is REMANDED to the RO for the following 
action:

1.  The RO should make another attempt to 
secure the veteran's original service 
medical records, in particular his mental 
health records.  

2.  The RO should also obtain the names 
and addresses of all medical care 
providers who have treated the veteran 
for any mental health disorder since 
service, as well as the private treatment 
records related to his treatment during 
service.  After securing the necessary 
release, the RO should obtain these 
records.

3.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether he has a current psychiatric 
disability, and whether any diagnosed 
psychiatric disorder is related to 
military service.  The examiner should 
review the veteran's medical history, 
particularly the conflicting Air Force 
reports of July and September 1991.  The 
report of examination should include a 
clear diagnosis of each psychiatric 
disorder and, if different from any 
diagnosis already of record, a 
reconciliation and explanation of the 
differing diagnoses.  The examiner should 
offer an opinion whether any diagnosed 
psychiatric disorder, including 
alcoholism, is related to, or the result 
of, the veteran's military service, and 
whether any diagnosed depression, anxiety 
or other psychiatric disorder is related 
to, or the result of, service-connected 
knee disabilities.  If possible, the 
examiner should differentiate 
symptomatology attributable to varying 
psychiatric disorders, and specifically 
offer an opinion as to whether any 
diagnosed psychiatric disorder affects 
the veteran's employability and whether 
he is able to obtain more than marginal 
employment.  Copies of all pertinent 
medical records in the veteran's claims 
file or the claims file must be made 
available to the examiner for review.

4.  The veteran should be afforded a VA 
orthopedic examination of both knees to 
determine the current severity of each 
knee disability.  All necessary tests and 
studies should be accomplished, and 
complaints and clinical manifestations 
should be reported in detail.  The 
examiner should attempt to document any 
arthritis, instability, subluxation, 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, and pain 
with use, and an opinion should be stated 
as to how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
there would be additional limits on 
functional ability during flare-ups.  The 
examiner should also offer an opinion as 
to whether any arthritis is related to 
the service-connected disabilities of 
torn menisci and chondromalacia.  Copies 
of all pertinent medical records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

5.  After completion of the above, and 
any additional development which the RO 
deems necessary, the RO should review the 
entire record and adjudicate de novo, the 
veteran's claims for service connection 
for a psychiatric disorder, and for a 
TDIU.  The RO's review should include 
consideration of the veteran's claim for 
a psychiatric disorder on both a direct 
and a secondary basis, and should include 
a detailed analysis of the evidence, 
including the 1991 Air Force reports.  
The increased rating claim should be 
reviewed in accordance with the 
applicable regulations and available 
evidence, and the TDIU claim should be 
considered in light of all of the 
veteran's service-connected disabilities.  
If any of the benefits requested remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.    

The purpose of this REMAND is to obtain additional 
development and afford the veteran due process of law.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals


 

